FILED
                            NOT FOR PUBLICATION                             APR 19 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WENFO SONG,                                      No. 15-15015

               Plaintiff - Appellant,            D.C. No. 2:14-cv-01322-TLN-
                                                 DAD
 v.

BARACK OBAMA, President of the                   MEMORANDUM*
United States,

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                     Troy L. Nunley, District Judge, Presiding

                             Submitted April 13, 2016**

Before:        FARRIS, TALLMAN, and BYBEE, Circuit Judges.

      Wenfo Song appeals pro se from the district court’s judgment dismissing his

action for failure to effect proper service of the summons and complaint under

Federal Rule of Civil Procedure 4(m). We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review for an abuse of discretion, Oyama v. Sheehan (In re Sheehan),

253 F.3d 507, 511 (9th Cir. 2001), and we affirm.

      The district court did not abuse its discretion by sua sponte dismissing

Song’s action because Song failed to effect proper service of the summons and

complaint and did not demonstrate good cause for failing to serve, despite being

given notice and an opportunity to do so. See Fed. R. Civ. P. 4(m) (outlining

requirements for proper service, and explaining that district court may sua sponte

dismiss an action for failure to serve “after notice to the plaintiff”); In re Sheehan,
253 F.3d at 512 (discussing Rule 4(m)’s “good cause” standard).

      Because we affirm the dismissal of Song’s action for failure to serve, we do

not consider the merits of Song’s action.

      We reject Song’s contention that the district court failed to find him an

attorney because Song did not establish a basis for the appointment of counsel.

      We reject as unsupported Song’s contentions of judicial bias, prejudice, or

impropriety.

      Song’s motion to disqualify Judges Jacqueline Nguyen and William Canby,

filed May 18, 2015, is denied.

      AFFIRMED.




                                            2                                     15-15015